Voya Select Multi-Index 5 & 7 Modified Single Premium Deferred Annuity Contracts Issued By Voya Retirement Insurance and Annuity Company This prospectus sets forth the information you ought to know before investing. You should keep the prospectus for future reference. Additional information has been filed with the Securities and Exchange Commission (“SEC”) and is available upon written or oral request without charge. As of October 31, 2011, we are no longer offering this Contract for sale to new purchasers. The SEC maintains a website (www.sec.gov) that contains material incorporated by reference and other information about us, which we file electronically. The reference number assigned to this offering of securities is 333-162420. How to reach us… Customer Service Call: (888) 854-5950 Write: P.O. Box 10450, Des Moines, Iowa, 50306-0450 Visit: voya.com The Contract provides a means for you to allocate to one or more Strategies using one or more Indexes, as applicable. The Strategies currently available under your contract: Fixed Rate, or Point-to-Point Cap Index… Using one or any of these Index(es): S&P MidCap 400® S&P 500® EURO STOXX 50® Russell 2000® See Pages 18 and 20, respectively. Although the Contract guarantees the availability of the Fixed Rate Strategy and the Point-to-Point Cap Index Strategy, there is no guarantee that the same or similar Indexes will always be available under the Point-to-Point Cap Index Strategy. We may in the future: add an Index or cease to accept Additional Premiums or Reallocations to an Index; decide to eliminate an Index; or need to substitute an Index. See Pages 6 and 14. The Contract will have at least one Index available at all times. If you do not wish to reallocate to another available Index (or the Fixed Rate Strategy), you may Surrender the Contract. A Surrender Charge may apply. As a consequence, the amount of the Accumulation Value that you receive could be less than the Premium you originally paid into the Contract. The SEC has not approved or disapproved these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. PLEASE REFER TO OF THIS PROSPECTUS FOR A DISCUSSION OF THE RISK FACTORS ASSOCIATED WITH THE CONTRACT. NOT: FDIC/NCUA INSURED; A DEPOSIT OF A BANK; BANK GUARANTEED; OR INSURED BY ANY FEDERAL GOVERNMENT AGENCY. MAY LOSE VALUE. RIGHT TO EXAMINE AND RETURN THIS CONTRACT: You may return the contract within 20 days of its receipt (or longer as state law may require or when issued as a replacement contract). If so returned, we will promptly pay you the Premium paid and not previously surrendered, as of the date the returned contract is received by us. See Page30. EXCHANGES: Your agent should only recommend an exchange (replacement) if it is in your best interest and only after evaluating your personal and financial situation and needs, tolerance for risk and the financial ability to pay for the contract. We pay compensation to broker/dealers whose registered representatives sell the contract. See Page31. May 1, 2015 Contents Contents. 2 Glossary. 3 Summary – Contract Charges, Strategies and Risk Factors. 5 Voya Retirement Insurance and Annuity Company. 7 Organization and Operation. 7 Regulatory Matters - the Company and the Industry. 7 Charges. 8 Surrender Charge. 8 Overnight Charge. 9 Premium Tax. 10 The Annuity Contract 10 Owner 10 Joint Owner 10 Annuitant and Contingent Annuitant 10 Beneficiary. 11 Change of Owner or Beneficiary. 12 Contract Purchase Requirements. 12 Anti-Money Laundering. 13 Availability of the Contract 13 Crediting of Premium Payments. 13 Strategy Election and Reallocations. 14 Accumulation Value. 15 Minimum Guaranteed Contract Value. 16 Administrative Procedures. 18 Other Contracts. 18 The Strategies. 18 Fixed Rate Strategy. 18 Point-to-Point Cap Index Strategy. 18 The Indexes. 20 S&P MidCap 400®. 20 S&P 500®. 20 EURO STOXX 50®. 21 Russell 2000®. 21 Index Sponsors. 21 Standard & Poor’s. 21 STOXX. 22 Frank Russell Company. 22 Surrenders. 23 Cash Surrender Value. 23 Partial Surrender 23 Regular Surrenders. 23 Systematic Surrenders. 24 Surrender Charges on Systematic Surrenders. 25 Surrenders from Individual Retirement Annuities. 25 Death Benefit 25 Death Benefit prior to the Maturity Date. 25 Spousal Beneficiary Contract Continuation. 26 Payment of the Proceeds to a Spousal or Non-spousal Beneficiary 26 Death Benefit Once Annuity Payments Have Begun. 27 Annuity Payments and Annuity Plans. 27 Annuity Payments. 27 Annuity Plans. 28 Death of the Annuitant who is not an Owner 29 Other Important Information. 29 Annual Report to Owners. 29 Suspension of Payments. 29 Misstatement Made by Owner in Connection with Purchase of this Contract 29 Insurable Interest 30 Assignment 30 Contract Changes – Applicable Tax Law 30 Right to Examine and Return This Contract 30 Non-Waiver 31 Special Arrangements. 31 Selling the Contract 31 State Regulation. 33 Legal Proceedings. 33 Legal Matters. 33 Experts. 33 Further Information. 34 Incorporation of Certain Documents by Reference. 34 Inquiries. 34 Federal Tax Considerations. 35 Introduction. 35 Types of Contracts: Nonqualified and Qualified. 35 Taxation of Nonqualified Contracts. 35 Taxation of Gains Prior to Distribution or Annuity Starting Date 35 Taxation of Distributions. 36 Taxation of Qualified Contracts. 38 Eligible Retirement Plans and Programs. 38 Taxation. 39 Contributions. 40 Distributions - General 40 Distributions - Eligibility. 41 Required Distributions upon Death - IRAs and Roth IRAs. 41 Withholding. 42 Assignment and Other Transfers. 42 Same-Sex Marriages. 42 Possible Changes in Taxation. 42 Taxation of the Company. 42 2 Glossary This glossary defines the special terms used throughout the prospectus. A special term used in only one section of the prospectus is defined there. The Pagereferences are to sections of the prospectus where more information can be found about a special term. Accumulation Value –On the Contract Date, the Accumulation Value equals the Initial Premium paid less any premium tax, if applicable. At any time after the Contract Date, the Accumulation Value equals the sum of the Accumulation Value for each Allocation of Premium and Reallocation to a Strategy and associated Index, where applicable. See Page15. Additional Premium – Any payment, other than the Initial Premium, made by you and accepted by us for this Contract. See Page12. Allocation – Apportioning your Premium among available Strategies and Indexes, if applicable. Allocation Anniversary – The same date as the applicable Allocation Date each year. If the Allocation Date is February 29th, in non-leap years, the Allocation Anniversary shall be March 1st. Allocation Date – The date on which the Initial Premium, Reallocation or Additional Premium, as applicable, is allocated to any specific Strategy or Index. Allocation Year –The period beginning on an Allocation Anniversary and ending on the day before the following Allocation Anniversary. Annuitant – The individual designated by you as the individual upon whose life Annuity Payments will be based. There may be two Annuitants.
